It is a great honour 
for me to address the Assembly at the commencement of its forty-seventh 
session and in so doing to mark my country's first full year of membership of 
the United Nations. For a people that has been ruled by others, the privilege 
of at last having an equal voice in the community of nations is uniquely 
fulfilling. With that voice I now express our gratitude for the openness and 
generosity that we encountered among the members and within the Secretariat as 
we undertook our initial participation in the work of this great body. 
We join other members in extending heartiest congratulations to 
Mr. Stoyan Ganev of Bulgaria on his election to the presidency of the General 
Assembly at its forty-seventh session. We wish also to thank his predecessor, 
Mr. Shihabi, for his truly outstanding service as President of the General 
Assembly at its forty-sixth session. It is indeed fortunate for us and for 
future generations that in the most challenging of times this body has 
available the leadership of individuals possessing the highest skills, energy, 
dedication and integrity. 
 
In speaking of leadership, I must also, of course, mention with respect 
and appreciation our Secretary-General, Mr. Boutros Boutros-Ghali. He has 
already shown himself to be more than equal to the tremendous tasks associated 
with his high office. He is assured of our prayers and our continuing support. 
Last year, the Federated States of Micronesia was privileged to be one of 
the seven nations admitted to membership in the early days of the forty-sixth 
General Assembly. Subsequently, within the forty-sixth General Assembly, 
history of a special kind was written when 13 other nations were admitted to 
membership, and so I gladly extend the warm congratulations of my Government 
and people to Armenia, Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, 
Kazakhstan, Kyrgyzstan, the Republic of Moldova, San Marino, Slovenia, 
Tajikistan, Turkmenistan and Uzbekistan on their admission to the United 
Nations. We are confident that in sharing with them this unique moment in 
history we will maintain a common bond that transcends geographic differences 
and gives added meaning to the concept of the brotherhood of man and nations. 
The extensive and comprehensive agenda to be addressed by this session of 
the Assembly is testimony to the ever-increasing interconnectedness of the 
world's nations and their peoples. While we were a non-self-governing people, 
we of the Federated States of Micronesia strived long and hard to achieve 
independence, only to find that once we had it, full self-sufficiency is 
neither possible nor desirable in today's world. 
I had the honour, recently, to accompany my President, 
His Excellency Mr. Bailey Olter, to the Earth Summit in Rio. That historic 
meeting served, among other things, to deepen our understanding of the 
possibilities for global international cooperation on a basis of common, but 
differentiated responsibilities. 

Among the many statements made at Rio by Heads of State, I was struck by 
a most appropriate quotation from Sir Francis Bacon offered by the President 
of Iceland Her Excellency Madame Finnbogadottir. He said, 
"No one makes a greater mistake than he who decides to do nothing because 
he can do so little." 
The President's suggestion of that thought in the context of the Earth Summit 
was truly inspired, but if I may be permitted, it also gives guidance to my 
country over the entire spectrum of international cooperation. 
We now realize that the Charter was meant to challenge every Member, 
large and small, developed and developing, to play its part in the 
implementation of collective decisions to approach the question, "What can I 
do?" not as a basis for inaction, but rather as a springboard for action 
within our means, however modest. Only by doing our rightful part do we earn 
the right to hope that the world community will deal effectively with such 
universal problems as the environment, poverty and war. Only by doing our 
rightful part do we earn the right to expect the direct assistance of the 
world community in dealing with those problems of social and economic 
development at home that are beyond our means to solve. 
Thus, my Government wishes once again to thank all those in this body and 
throughout the United Nations community for our kind reception here, and to 
renew, now with broader understanding, our commitment to the Charter and our 
obligations thereunder. 
To the modest extent that the Federated States of Micronesia has made its 
presence known within the past year, it has been mostly in the context of the 
environment, and particularly in the intergovernmental negotiating committee 

for the United Nations Framework Convention on Climate Change. Since we are a 
country whose land is comprised of low-lying, small islands, our entire nation 
finds itself in the front line, along with others similarly situated, who will 
be the first to suffer the devastating consequences of unchecked global 
warming. Rising sea levels would ultimately cover our islands, but long 
before that our protective coral reefs would bleach and fall victim to 
increasing storm surges, our agricultural crops would be ruined and our 
freshwater sources rendered unfit for human consumption. We are facing 
nothing less than the end of island civilizations that have endured for 
thousands of years. 
We participated actively throughout all the sessions of the 
intergovernmental negotiating committee, and we had no hesitation in signing 
the Framework Convention in Rio because the final text of the Convention goes 
far to recognize the particular vulnerability of the low-lying island States 
to the consequences of human-induced climate change. The real effectiveness 
of the Convention, however, will be measured by its protocols yet to be 
negotiated and in the operation of its conference of the parties and other 
mechanisms. 
That statement is particularly applicable in the case of the Framework 
Convention because, as we stressed to the intergovernmental negotiating 
committee, the scientific evidence from the Intergovernmental Panel on Climate 
Change shows a need for significant reductions in greenhouse gas emissions. 
Even the modest emissions cuts to which the industrialized countries found 
themselves unwilling to commit themselves at Rio must immediately be replaced 
by more stringent goals set by the dictates of science rather than of politics. 
 
It is ironic that the peoples of small island countries, in seemingly 
idyllic settings, distanced from the stresses of industrial societies, should 
be the peoples with the greatest sense of urgency to get on with the business 
of protecting the planet. It is, nevertheless, island people who are 
beginning to suffer the effects of global warming; island people who are 
witnessing the swift and disastrous alteration of ancient weather patterns; it 
is island people whose homelands will be the first victims of rising sea 
levels. 
But this sad reality does not mean that the rest of the world can afford 
to wait, for by the time the world witnesses the effects of global warming on 
the islands it will be too late for the rest of the world then to take the 
necessary steps to save itself. 
Thus, we are encouraged by the adoption of the Framework Convention on 
Climate Change, but we look anxiously towards its prompt implementation and 
pray that its operation will quickly lead to actions and restraints by the 
industrial countries on the scale necessary in order to reach the Convention's 
objective. That objective is to stabilize greenhouse gas concentrations in 
the atmosphere at levels which do not adversely affect the climate. 
Stabilization at such levels cannot be achieved by half-hearted efforts. 
As United States Senator Gore recently wrote in his book "Earth in the 
Balance", 
"The tide of this battle will turn only when the majority of people in 
the world become sufficiently aroused by a shared sense of urgent danger 
to join an all-out effort." 

Let us earnestly hope that the signing of the Framework Convention by 
155 countries at the Earth Summit was evidence of such a shared sense, and 
signalled the beginning of an all-out effort. 
The President of the Federated States of Micronesia also joined most of 
the other Heads of State at Rio in signing the Convention on Biological 
Diversity. We accept our State responsibility for conserving the biodiversity 
of our islands and waters, and for using those resources in a sustainable 
manner. 
We welcome the reference in the Convention to the precautionary principle 
with regard to applying measures to avoid or minimize threats to 
biodiversity. We are reassured by the specific recognition in the Convention 
that small island States will need new and additional financial resources and 
appropriate access to relevant technologies in meeting their obligations. We 
look forward to an early convening of the conference of the parties. 
 
Agenda 21, in both letter and spirit, at last brings into focus the 
concerns of the developed and the developing world for securing an 
environmentally sustainable future. I believe that in a world no longer 
preoccupied with the super-Power conflict. Agenda 21 will come to be seen as 
the single most important social instrument ever negotiated. Of course, in 
legal effect it is only a guide, and despite its length it is only a 
framework. But its future impact on the domestic and foreign policies of 
every nation is certain to be pervasive. 
The establishment of the commission on sustainable development is a 
landmark achievement of the United Nations Conference on Environment and 
Development, and with it we see realistic hopes for turning Agenda 21 into 
actions. We strongly urge that the commission be situated in New York. 
Developing countries must participate significantly in the work of the 
commission, and in our case, being a small Government with limited financial 
resources, we are far better able to attend activities at United Nations 
Headquarters than anywhere else. 
As a Pacific island country, we ascribe particular importance to 
chapter 17 of Agenda 21, which addresses the protection of the oceans. This 
is a subject many would have put aside, feeling that the oceans are so vast 
and our knowledge of them so limited that we are better off concentrating on 
perfecting land sciences. But it appears mankind is slowly realizing that 
human activities on the planet can significantly affect our oceans and bring 
about disastrous consequences for our food supplies and even our weather. 
 
Thus, we strongly support the call in Agenda 21 for conferences to exchange 
experience on coastal-zone management and on the sustainable development of 
small island States, and we hope that they will take place on schedule. 
Chapter 17 also addresses constructively the need for intergovernmental 
cooperation to control indiscriminate and harmful practices in harvesting sea 
resources. While we welcome the approaching total ban on drift nets, which 
have been accurately called "curtains of death", much needs to be done with 
reference to the high seas, and straddling fish stocks and highly migratory 
species of fish, in order to reverse already notable trends towards the 
disappearance of species that were once thought inexhaustible. We support the 
call for a conference on those topics. 
Chapter 18 of Agenda 21 recognizes the pressing need for improved climate 
forecasting, in the context of freshwater resources for human survival. The 
Federated States of Micronesia, along with many other island States in the 
middle of great oceans, has suffered repeatedly in recent years from droughts 
brought on by little-understood climate mechanisms. In addition. Pacific 
island States are already suffering widespread damage caused by tropical 
storms of increasing frequency, range and intensity, which we have little or 
no capacity to predict. This fact was stressed by the South Pacific Forum 
countries at the forty-sixth session of the General Assembly, which responded 
by adopting resolution 46/234, calling for relief measures that include 
improved forecasting capabilities. We should like to reiterate our deep 
gratitude to the many sponsors of the resolution and to the Assembly as a 
whole for adopting it. 
 
Our deep concern for the oceans and their resources also causes us to 
focus very closely on the provisions of chapters 19 through 22 of Agenda 21, 
which deal with the management of toxic chemicals, hazardous wastes, solid 
wastes and sewage and radioactive wastes. In his address to the Rio 
Conference, President Olter of the Federated States of Micronesia expressed 
the hope of overcoming the attitude of developed countries "that the Pacific 
Island region is a great, unpopulated void" offering opportunities 
"for convenient disposal of toxic, radioactive or otherwise harmful 
wastes, and for the conduct of any dangerous or obnoxious activity that 
cannot for reasons of public safety be carried out on home territory". 
We maintain high expectations that what President Olter called the "world's 
emerging sense of environmental ethics" will prevail over past attitudes. 
There are already some good signs, notable among which is the decision by 
France to suspend nuclear-weapon testing in the South Pacific. We applaud 
France for taking that initiative and pray that the ugly history of nuclear 
experimentation in the Pacific region has reached a permanent end. But 
realistically, that cannot be assured so long as nations continue to 
manufacture, stockpile and threaten to use weapons of mass destruction. Thus, 
even our small islands have a large stake in the continued progress of 
nuclear, chemical and biological disarmament, and we look forward to 
supporting the implementation and extension of comprehensive treaties on these 
subjects. 
The Federated States of Micronesia especially welcomes the recent 
conclusion of negotiations on a chemical-weapon convention and is pleased to 
 
be one of the original sponsors of the draft resolution to be considered at 
the forty-seventh session of the General Assembly endorsing the convention. 
My Government wants to express its gratitude and congratulations to those 
esteemed nations that have successfully negotiated that long-awaited 
convention and calls on the Assembly to adopt the draft resolution. I wish to 
recognize with appreciation the active role that Australia, from our region, 
took in negotiating the chemical-weapon convention and for its outstanding 
contribution to the global movement towards arms control and disarmament. 
Unfortunately, the forsaking of nuclear, chemical and biological weaponry 
serves to intensify the already serious problems associated with the movement 
and disposal of wastes. Large stocks of chemical weapons must be eliminated, 
but uncertainties surrounding the technology for their disposal result in 
pressures on less powerful and more remote peoples, such as Pacific islanders, 
to bear the associated risks. Frightening quantities of weapon-grade 
Plutonium must either be safely stored or utilized in questionable enterprises 
that involve hazardous and secretive shipments through the waters of maritime 
nations. 
Up to this point the efforts of the world's nations to deal with these 
problems have produced a patchwork of conventions some implemented, some 
not most of which are of limited effectiveness because of technicalities and 
political self-interest. Worthwhile instruments such as the London Dumping 
Convention need to be strengthened on an accelerated basis. Vital 
arrangements such as the Basel Convention on the Control of Transboundary 
Movements of Hazardous Wastes and their Disposal need to be implemented. The 
role of the International Atomic Energy Agency with regard to safeguards must 
be brought up to the pace of current events. 

But even if all these things are done, dangers and risks will continue to 
be imposed upon the poorer, less powerful and more remote peoples of the world 
unless the following principle is universally respected: the nation from 
which the material originates bears the complete responsibility for the cost 
and safety of its storage, shipment and disposal; that nation should 
adequately inform other nations potentially affected and should not utilize 
the global commons in any action related thereto over their objection. 
I am aware of the implications of that statement, both politically and in 
terms of international law, but unless the spirit it expresses can enter our 
international conscience and influence the behavior of nations, I fear that 
the passing threat of wartime holocaust will be replaced by an even less 
restrained and in some ways equally horrifying danger. 

The roads towards so many of the worthy goals to be sought by the 
Assembly, whether related to economics, the environment, development, human 
rights or international security, are haunted by the spectre of poverty. 
Poverty causes much environmental degradation. Poverty makes human rights 
irrelevant to many people of our planet, and tempts others to exploitation. 
Poverty contributes to destabilization of political institutions and endangers 
the world. 
No matter how dedicated are the efforts made by governments towards 
sustainable development and lasting international peace, and no matter how 
massively those efforts might be funded, I fear that a single factor fuelling 
the engine of poverty could render all the expenditures of resources 
ineffective. I am referring to exploding and uncontrolled population growth. 
Members are familiar with the statistics, past, present and projected. They 
are particularly disturbing in that the greatest rate of growth occurs in the 
most poverty-stricken segments of the population. Clearly, this is one of the 
most sensitive and difficult problems to deal with in a multilateral setting, 
and I respect the diversity of views on the subject. For that reason, I 
respect its treatment in Agenda 21, knowing that many preferred stronger and 
direct statements. Nevertheless, we hope that the mechanisms of Agenda 21 
will help to influence the developed countries to increase funding for 
population-related activities. We also look forward to the International 
Conference on Population and Development to be held in Cairo in 1994. 
With regard to the protection of human rights, the Federated States of 
Micronesia is pleased to associate itself with the exemplary efforts made by 
the United States of America and other like-minded nations for the 

implementation of the standards for the protection of human rights as set 
forth in the Universal Declaration of Human Rights. In so doing, the 
Federated States of Micronesia joins in the condemnation of abuses of human 
rights by members of the international community. They insult our sense of 
common decency and the values we attach to human life - the very values 
governments are established to protect. 
Hardly a speaker in this debate has failed to voice support for the 
historic efforts being made by the United Nations to reorganize and reorient 
itself so as to cope with its emerging roles in advancing the cause of 
mankind. We are no exception, and in our judgement the Secretary-General has 
so far provided wise leadership along a most difficult path. 
One of the most challenging current problems is to determine the fairest 
and most effective means of meeting the costs associated with the 
Organization's expanded role in the maintenance of international peace and 
security. We are all aware that these costs have virtually skyrocketed over 
the past years, and the question of their proper allocation, we would suggest, 
is more complex than the simple formulas that served the purpose in former 
times. It is a question, naturally, involving the limits of the resources of 
small islands, but in our case it also involves predictability. We are 
determined to meet all our obligations under the Charter, financial and 
otherwise, but the need for us to budget strictly for developmental and other 
immediate requirements leaves us little flexibility to meet unforeseen demands 
of substantial proportions. 

We look forward, during this session, to participating in the exploration 
of ways and means to devise the fairest and most effective system for 
financing the role of this body in the new world order. We also look forward 
with confidence to the enhancement of this role as the age of multilateral 
cooperation truly dawns and the interdependence of all peoples of the world is 
seen to be the overshadowing practical reality of the future. 
